DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/518,962, filed on 7/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN et al (US 2018/0190867 A1, hereafter Han).
Re claim 1, Han discloses in FIG. 4 (with references to FIGS. 1-2) a lighting-emitting apparatus, comprising:
a substrate (160; ¶ [0067]);
a plurality of pads (unlabeled right/left solder under 141/143; ¶ [0067]) disposed on the substrate (160);
a sacrificial pattern layer (1514; ¶ [0087]), disposed on the substrate (160) and having an outermost sidewall (left/right vertical planes); and
a light-emitting diode element (100; ¶ [0086]), disposed on (above) the sacrificial pattern layer (1514), wherein the light-emitting diode element (100) comprises:
a first type semiconductor layer (115; ¶ [0086]);
a second type semiconductor layer (119; ¶ [0086]) opposite to (facing) the first type semiconductor layer (115);
an active layer (117; ¶ [0086]) disposed between the first type semiconductor layer (115) and the second type semiconductor layer (119);
a plurality of electrodes (135/137; ¶ [0086]) electrically connected (¶ [0029]-[0032]) to the first type semiconductor layer (115) and the second type semiconductor layer (119) respectively; and
a plurality of connection patterns (141/143; ¶ [0086]) respectively disposed on at least one of the electrodes (135/137) and the pads (unlabeled right/left solder under 141/143), wherein materials of the connection patterns (141/143) comprise hot fluidity conductive materials (including Sn and Sn-based combinations; ¶ [0065]-[0066]), and the connection patterns (141/143) cover the outermost sidewall (right/left vertical planes) of the sacrificial pattern layer (1514) and are electrically connected (¶ [0047]) to the at least one of the pads (unlabeled right/left solder under 141/143) and the electrodes (135/137),
wherein the sacrificial pattern layer (1514) is located between (flanked by) the connection patterns (141/143), and the sacrificial pattern layer (1514) is overlapped with (partially covering inner bulges of) the pads (unlabeled right/left solder under 141/143) in a normal (perpendicular) direction of the substrate (160).

Re claim 2, Han discloses the light-emitting apparatus according to claim 1, wherein the active layer (117) of the light-emitting diode element (100) is disposed between (vertically and laterally intermediate of) the electrodes (135/137) of the light-emitting diode element (100) and the sacrificial pattern layer (1514).

Re claim 3, Han discloses the light-emitting apparatus according to claim 1, wherein the electrodes (135/137) of the light-emitting diode element (100) are disposed between (vertically intermediate of) the active layer (117) of the light-emitting diode element and the sacrificial pattern layer (1514).

Re claim 4, Han discloses the light-emitting apparatus according to claim 3, wherein the light-emitting diode component (100) further comprises: an insulating layer (1512; ¶ [0087]), disposed on the first type semiconductor layer (115) and the second type semiconductor layer (119) and having a plurality of openings (unlabeled vias over 115A and 131) respectively overlapping the first type semiconductor layer (115) and the second type semiconductor layer (119), wherein the electrodes (135/137) are respectively electrically connected to the first type semiconductor layer (115) and the second type semiconductor layer (119) through the openings of the insulating layer (1512); wherein the sacrificial pattern layer (1514) contacts (physically touches) the insulating layer (1512) of the light-emitting diode element (100) and the connection patterns (141/143).

Re claims 5 and 6, Han discloses the light-emitting apparatus according to claim wherein a distance (outermost height) between a surface (upper sidewall) of one of the pads (unlabeled right solder under 141) in contact with (physically touching) one (141) of the connection patterns (141/143) and the substrate (160) is greater (vertically higher) than a distance (innermost height) between a surface (lower horizontal plane) of another of the pads (unlabeled left solder under 143) in contact with another one (143) of the connection patterns (141/143) and the substrate (160); and wherein a thickness (outermost height) of one of the pads (unlabeled right solder under 141) is greater than a thickness (innermost height) of another one of the pads (unlabeled left solder under 143).

Re claim 7, Han discloses the light-emitting apparatus according to claim 3, wherein a distance (innermost height) between a surface (lower horizontal plane) of one of the pads (unlabeled right solder under 141) in contact with (physically touching) one of the connection patterns (141) and the substrate (160) is substantially equal (co-planar) to a distance (innermost height) between a surface (lower horizontal plane) of another of the pads (unlabeled left solder under 143) and the substrate (160) is contact with another of the connection patterns (143).

Re claim 8, Han discloses the light-emitting apparatus according to claim 3, further comprising: an auxiliary conductive pattern (unseen plating layer; ¶ [0066]), disposed on one (left or right) of the pads (unlabeled right/left solder under 141/143) and electrically connected to the one of the pads, wherein the auxiliary conductive pattern is disposed between the one (left or right) of the pads (unlabeled right/left solder under 141/143) and the corresponding connection pattern (left 141 or right 143) disposed on the one (left or right) of the pads (unlabeled right/left solder under 141/143).

Re claims 9 and 10, Han discloses the light-emitting apparatus according to claim 8, further comprising: a first dielectric layer (133; ¶ [0086]), disposed on (above) the pads (unlabeled right/left solder under 141/143) and having a first contact via (unlabeled via over 115A), wherein the auxiliary conductive pattern (unseen plating layer) is disposed on (above) the first dielectric layer (133) and electrically connected to the one of the pads (unlabeled right solder under 141) through (by way of) the first contact via (unlabeled via over 115A); and wherein the first dielectric layer (133) further has a second contact via (unlabeled via over 131), the second contact via overlaps another one of the pads, and one of the connection patterns is electrically connected to the another one of the pads (unlabeled left solder under 143) through (by way of) the second contact via (unlabeled via over 131).
Re claim 12, Han discloses the light-emitting apparatus according to claim 1, wherein the sacrificial pattern layer (1514) serves as a bonding layer (for adhesion; ¶ [0073]), and a material (epoxy resin; ¶ [0073]) of the sacrificial pattern layer (320) comprises a photoresist or a heat curing adhesive (epoxy resin; ¶ [0073]; [0101] and [0103]).

Re claim 15, Han discloses the light-emitting apparatus according to claim 1, wherein a top surface (upper horizontal plane) and the outermost sidewall (left/right vertical planes) of the sacrificial pattern layer are completely covered (not exposed) by the first type semiconductor layer (115) and the connection patterns (left/right 141/143) so that no gap (no separation) exists between the sacrificial pattern layer (1514) and the light-emitting diode element (100).

Re claim 16, Han discloses the light-emitting apparatus according to claim 1, wherein the connection patterns separate the sacrificial pattern layer from contacting the electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Collins III et al (US 2002/0187571 A1, hereafter Collins).
Re claim 11, Kang discloses the light-emitting apparatus according to claim 1, but fails to disclose further comprising: a second dielectric layer, disposed on the pads and having a plurality of contact vias respectively overlapping the pads; a plurality of interconnection patterns, disposed on the second dielectric layer, and electrically connected to the pads respectively through the contact vias of the second dielectric layer; wherein the sacrificial pattern layer is disposed on the second dielectric layer, and the connection patterns of the light-emitting diode element are electrically connected to the interconnection patterns respectively.
However,
Collins discloses a second dielectric layer (insulating layer 60/2nd insulating layer 66; ¶ [0027]), disposed on pads (62; ¶ [0028]) and having a plurality of contact vias (windows 68; [0028]) respectively overlapping the pads (62); a plurality of interconnection patterns (metal bumps 52; ¶ [0027]), disposed on the second dielectric layer (60/66), and electrically connected to the pads (62) respectively through the contact vias (68) of the second dielectric layer (60/66); wherein connection patterns (N-contact 20a/P-contact 20b; ¶ [0029]) of the light-emitting diode element (LED chip 10) are electrically connected to the interconnection patterns (20a/20b) respectively, such that the sacrificial pattern layer is disposed on the second dielectric layer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Han to include a second dielectric layer, as disclosed by Collins, disposed on the pads and having a plurality of contact vias respectively overlapping the pads; a plurality of interconnection patterns, disposed on the second dielectric layer, and electrically connected to the pads respectively through the contact vias of the second dielectric layer; wherein the sacrificial pattern layer is disposed on the second dielectric layer, and the connection patterns of the light-emitting diode element are electrically connected to the interconnection patterns respectively to form multi-layered interconnect sub-mounts where devices can be connected in series.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of KANG et al (US 2011/0147779 A1-IDS presented prior art, hereafter Kang).
Re claim 13, Han discloses the light-emitting apparatus according to claim 1.
But, fails to disclose wherein each of the connection patterns has a curve surface.
However,
Kang discloses in FIG. 4 (with references to FIG. 2) a lighting-emitting apparatus, comprising: a plurality of connection patterns (310a/310b; ¶ [0046])  respectively disposed on at least one electrode (170a/150 and 170b/160; ¶ [0024]) and at least one pad (250a/250b; ¶ [0034]), wherein materials of the connection patterns (310a/310b) comprise hot fluidity conductive materials (Au-Sn eutectic alloy; ¶ [0046]), and wherein each of the connection patterns (310a/310b) has a curve (non-linear/elliptic) surface.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Han such that the connection patterns are made of a eutectic alloy having a curve (non-linear/elliptic) surface, as disclosed by Kang, to form bonds with the device pads having an excellent bonding strength and do not require a step of coating an adhesive material (Kang; ¶ [0047]).   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hussell et al (US 2014/0217436 A1, hereafter Hussell).
Re claim 14, Han discloses the light-emitting apparatus according to claim 1.
But, fails to disclose wherein the sacrificial pattern layer (1514) is overlapped with connection patterns (141/143) in the normal direction of the substrate (160).
However,
Hussell discloses in FIG. 7 a light-emitting apparatus comprising: a sacrificial pattern layer (140 in FIG. 7; ¶ [0031]), wherein the sacrificial pattern layer (140) is overlapped with (covering 160a/170a) the connection patterns (160/170; [0031]) in the normal (perpendicular) direction of a substrate (190 as in FIG. 3B; [0046]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Han such that the sacrificial pattern layer (1514) is overlapped with connection patterns (141/143) in the normal direction of the substrate (160), as disclosed by Hussell, in order to provide a specific separation between device electrodes of varying geometry to insure electrically and mechanically stable connections without the use of a submount (Hussell; ¶ [0046]). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892